Title: From Thomas Jefferson to Thevenard, 5 May 1786
From: Jefferson, Thomas
To: Thévenard, Antoine Jean Marie



Sir
Paris May 5. 1786.

Being called to England on a matter of business two months ago, I find on my return to this place the letter of Feb. 27. with which you were pleased to honour me, and also one from M. le Jeune. Be pleased to accept my thanks for your humane attention to the affair of Colo. Wibert to whom I shall immediately communicate the necessary information.

My call to London was so sudden that I was prevented putting the picture of General Washington into the hands of a painter to copy for you. In England I met with Mr. Trumbul a young painter of great and increasing reputation who proposes to employ himself solely in painting the events of the American war. He is the son of Governor Trumbul of Connecticut, and was led, by his natural bias for the art of painting, to come to France and England during the war to improve himself. He will come to Paris next month to take the pictures of Count Rochambeau, the M. de la Fayette and other characters of this country who bore principal parts in the war in America. From hence he will proceed to America to take the portrait of General Washington and other remarkeable American characters; and will then return to Paris to pursue his intention of painting the events of the war. From him therefore we may hope at length to get a good portrait of General Washington. I formerly had the honour of informing you that I have in my possession two portraits of the General, the one by Peele, a tolerable painting, but a bad likeness; the other by Wright, a wretched peice of painting, yet more like the General than that by Peele, but like him in his most gloomy moments. It will be about a twelve month before Mr. Trumbul will return to Paris. I thought it therefore best to delay the execution of your former commands till I could apprize you of the probability of our at length getting a good portrait of the general, and the delay which this would occasion. I fear you will think me slow in complying with your desire, but the present delay arises altogether from my wish to serve you more perfectly. If you prefer waiting a twelvemonth for a good portrait I shall charge myself with having you furnished with the first copy from that which Mr. Trumbul shall make. If you prefer receiving one immediately, I shall instantly order a copy to be made for you from that by Wright. Be so good as to write me a line signifying your wish, which it is my only desire to conform to and be assured
